DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 09 August 2021. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 98/09/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to related application must be updated to reflect the current status of the current application.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11128694 hereinafter “patent “694” in view of Ravishankar 20180367459.  Claims 1-20 of the application contain all the limitations of claims 1-20 of patent “694” except the limitations “ registering a border node in the first site as a default Egress Tunnel Router (ETR) for an availability of Internet access or an unknown endpoint identifier (EID) reachability path of the first site” that are recited in in claims 1, 12, and 17 of patent “694”.
Ravishankar teaches these limitations in par 00220 and 0023-0024. It would have been obvious to a skill artisan at the effective filing date and time of the invention as claimed to incorporate the features “registering a border node in the first site as a default Egress Tunnel Router (ETR) for an availability of Internet access or an unknown endpoint identifier (EID) reachability path of the first site” into the instant claims of this application to monitor routing system and data failure while also facilitating device identification in different locations of the system (see par 0002 and 0013 of Ravishankar.

Patent Number 11128694:
1. A method comprising: at a control plane node in a first site of a multi-site Software-defined network (SDN) fabric: registering a border node in the first site as a default Egress Tunnel Router (ETR) for an availability of Internet access or an unknown endpoint identifier (EID) reachability path of the first site; receiving a request for Internet access for at least one endpoint in the first site; dynamically reprioritizing a plurality of Internet access routes from the first site to access an Internet based on site-specific Internet access information to identify a dynamically-selected Internet access route for the first site; and providing the dynamically-selected Internet access route for Internet traffic sent by the at least one endpoint.
2. The method of claim 1, further comprising: identifying the plurality of Internet access routes, wherein each Internet access route of the plurality of Internet access routes has associated pre-configured priority information indicating a static priority for the plurality of Internet access routes, wherein dynamically reprioritizing the plurality of Internet access routes includes dynamically reprioritizing the plurality of Internet access routes, irrespective of the pre-configured priority information and static priority for the plurality of Internet access routes.
3. The method of claim 2, wherein the Internet or an unknown EID access path is associated with one or more of Proxy Egress Tunnel Router (PeTR) or routing locator (RLOC) information identifying an Internet Protocol (IP) address of a PeTR and a virtual instance associated with the PeTR, and wherein identifying the plurality of Internet access routes comprises: identifying a plurality of Internet access routes spanning a plurality of virtual instances.
4. The method of claim 3, wherein the dynamically-selected Internet access route is associated with a first virtual instance, and wherein the method further comprises: dynamically changing the dynamically-selected Internet access route to a second Internet access route that is associated with a second virtual instance that is different from the first virtual instance.
5. The method of claim 1, wherein the site-specific Internet access information includes an indication of whether each of the plurality of Internet access routes is associated with a direct Internet connection from the border node or an indirect Internet connection from the border node.
6. The method of claim 1, wherein the site-specific Internet access information includes border node status information.
7. The method of claim 1, wherein the site-specific Internet access information includes Operation, administration, and maintenance (OAM) parameters associated with each of the plurality of Internet access routes.
8. The method of claim 1, further comprising: one or more of deregistering or deprioritizing the border node as the default ETR for the availability of the Internet access or the unknown EID reachability path of the first site.
9. The method of claim 1, wherein registering the border node in the first site as the default ETR for the availability of the Internet access or the unknown EID reachability path of the first site comprises: receiving a map registration from the border node, wherein the map registration is generated in response to receipt of an external connectivity indicator at the border node.
10. The method of claim 1, wherein receiving the request for the Internet access for the at least one endpoint comprises: receiving a map request for an Internet prefix from an edge node of the first site, wherein the edge node is in communication with the at least one endpoint.
11. The method of claim 10, wherein providing the dynamically-selected Internet access route for the Internet traffic sent by the at least one endpoint, comprises: providing the dynamically-selected Internet access route to the edge node.
12. One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor of a control plane node in a first site of a multi-site Software-defined network (SDN) fabric, cause the processor to: register a border node in the first site as a default Egress Tunnel Router (ETR) for an availability of Internet access or an unknown endpoint identifier (EID) reachability path of the first site; receive a request for Internet access for at least one endpoint in the first site; dynamically reprioritize a plurality of Internet access routes from the first site to access an Internet based on site-specific Internet access information to identify a dynamically-selected Internet access route for the first site; and provide the dynamically-selected Internet access route for Internet traffic sent by the at least one endpoint.
13. The one or more non-transitory computer readable storage media of claim 12, further comprising instructions that, when executed by the processor, cause the processor to: identify the plurality of Internet access routes, wherein each Internet access route of the plurality of Internet access routes has associated pre-configured priority information indicating a static priority for the plurality of Internet access routes; and dynamically reprioritize the plurality of Internet access routes, irrespective of the pre-configured priority information and static priority for the plurality of Internet access routes.
14. The one or more non-transitory computer readable storage media of claim 13, wherein the Internet or an unknown EID access path is associated with one or more of Proxy Egress Tunnel Router (PeTR) or routing locator (RLOC) information identifying an Internet Protocol (IP) address of a PeTR and a virtual instance associated with the PeTR, and wherein the instructions executed to identify the plurality of Internet access routes comprise instructions that, when executed by a processor, cause the processor to: identify a plurality of Internet access routes spanning a plurality of virtual instances.
15. The one or more non-transitory computer readable storage media of claim 12, wherein the site-specific Internet access information includes an indication of whether each of the plurality of Internet access routes is associated with a direct Internet connection from the border node or an indirect Internet connection from the border node.
16. The one or more non-transitory computer readable storage media of claim 12, wherein the site-specific Internet access information includes border node status information and Operation, administration, and maintenance (OAM) parameters associated with each of plurality of Internet access routes.
17. An apparatus comprising: one or more network interfaces; memory; and one or more processors at a control plane node in a first site of a multi-site Software-defined network (SDN) fabric configured to: register a border node in the first site as a default Egress Tunnel Router (ETR) for an availability of Internet access or an unknown endpoint identifier (EID) reachability path of the first site; receive a request for Internet access for at least one endpoint in the first site; dynamically reprioritize a plurality of Internet access routes from the first site to access an Internet based on site-specific Internet access information to identify a dynamically-selected Internet access route for the first site; and provide the dynamically-selected Internet access route for Internet traffic sent by the at least one endpoint.
18. The apparatus of claim 17, wherein the one or more processors are further configured to: identify the plurality of Internet access routes, wherein each Internet access route of the plurality of Internet access routes has associated pre-configured priority information indicating a static priority for the plurality of Internet access routes; and dynamically reprioritize the plurality of Internet access routes irrespective of the pre-configured priority information and static priority for the plurality of Internet access routes.
19. The apparatus of claim 18, wherein the Internet or an unknown EID access path is associated with one or more of Proxy Egress Tunnel Router (PeTR) or routing locator (RLOC) information identifying an Internet Protocol (IP) address of a PeTR and a virtual instance associated with the PeTR, and wherein the one or more processors configured to identify the plurality of Internet access routes include one or more processors configured to: identify a plurality of Internet access routes spanning a plurality of virtual instances.
20. The apparatus of claim 19, wherein the dynamically-selected Internet access route is associated with a first virtual instance, and wherein the one or more processors are further configured to: dynamically change the dynamically-selected Internet access route to a second Internet access route that is associated with a second virtual instance that is different from the first virtual instance.

No prior art has been found yet to teach the combination of receiving a request for Internet access for at least one endpoint in the first site bu dynamically reprioritizing a plurality of Internet access routes from the first site to access an Internet based on Internet access information to identify a dynamically-selected Internet access route for the first site; and providing the dynamically-selected Internet access route for Internet traffic sent by the at least one endpoint.
Therefore, Claims 1-20 of the instant application may be allowed upon the submission of a terminal disclaimer by applicant’s representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454